IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID MANNING STODGHILL,                    : No. 77 MAP 2015
                                            :
                    Appellant               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PENNSYLVANIA BOARD OF                       :
PROBATION AND PAROLE,                       :
                                            :
                    Appellee                :


                                         ORDER



PER CURIAM

      AND NOW, this 9th day of June, 2016, the Motion to Quash the Appeal is

GRANTED, without prejudice to Appellant’s right to appeal from a final order entered by

the Commonwealth Court in this matter.